     Case 2:20-cr-00130 Document 32 Filed 09/14/20 Page 1 of 2 PageID #: 80



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              AT CHARLESTON

UNITED STATES OF AMERICA


v.                                              CRIMINAL NO. 2:20-00130


CHRISTOPHER RYAN CHRISTIAN COUNTS


                       MEMORANDUM OPINION AND ORDER

       Pending before the court is defendant’s motion to continue.

(ECF No. 31).     In support of defendant’s motion, counsel for the

defendant states that he needs additional time to complete his

investigation of the computer-related evidence prior to filing any

pretrial motions.      The government does not object to the motion to

continue.

      Because failure to grant the requested continuance would

likely result in a miscarriage of justice, the court finds that

the ends of justice outweigh the best interest of the defendant

and the public in a speedy trial, see 18 U.S.C. § 3161(h)(7)(A),

and GRANTS defendant’s motion to continue.           In deciding to grant

defendant’s motion, the court considered the factors outlined in

18 U.S.C. §3161(h)(7)(B) and found that failure to grant the

continuance would deny counsel for the defendant the reasonable

time necessary to effectively prepare for trial, taking into

account the exercise of due diligence.

       Accordingly, the court hereby ORDERS as follows:

      1.    Trial of this action is continued until December 15,

            2020, at 9:30 a.m., in Charleston.         Proposed jury
    Case 2:20-cr-00130 Document 32 Filed 09/14/20 Page 2 of 2 PageID #: 81



           instructions should be filed no later than December 8,

           2020;

     2.    All pretrial motions are to be filed by November 23,

           2020;

     3.    A pretrial motions hearing is scheduled for November 30,

           2020, at 4:00 p.m., in Charleston;

     4.    Pursuant to 18 U.S.C. § 3161(h)(7)(A), the time from the

           filing of defendant’s motion until the trial is

           excludable for purposes of the Speedy Trial Act.

     The Clerk is directed to send a copy of this Order to counsel

of record, the United States Marshal for the Southern District of

West Virginia and the Probation Office of this court.

     IT IS SO ORDERED this 14th day of September, 2020.

                                         ENTER:



                                          David A. Faber
                                          Senior United States District Judge
